Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chandler (US 2019/0299070) in view of Trojan (US 2017/0120119).  Note the basis for the rejections set forth in the office action filed December 13, 2021 for the teachings of Chandler.  Regarding the amendments to claim 1, Chandler lacks the teaching for the ball marker to have a location indicating element as recited.  Trojan reveals that it is known in the art of golf ball markers (803) to include a location sensor (512).  Note paragraphs [0109]-[0112] of Trojan teaching that the location sensor (512) may provide location information for determining the user’s location on a course, such as which hole they are playing or the proximity to the next hole.  It would have been obvious to one of ordinary skill in the art to provide the golf ball marker of Chandler with the location sensor of Trojan in order to locate the position of the golf ball marker on the golf course.  
Regarding the amendments to claim 17, note the rejection of claim 1 above.  Further, the combination of Chandler in view of Trojan teaches a locating element that is capable of locating the golf club and the ball marker.  Trojan particularly teaches that the ball marker may be used to determine a user’s location on the course, such as which hole they are playing or the proximity to the next hole.  It would have been obvious to one of ordinary skill in the art to use the locating element as taught by Trojan to locate the golf club and ball marker when misplaced in order to find and recover the golf club and ball marker.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chandler (US 2019/0299070) in view of Trojan (US 2017/0120119) and Tate (6,170,088).  Note the basis for the rejections set forth in the office action filed December 13, 2021 as the combination of Chandler in view of Tate still teaches the claim limitations.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chandler (US 2019/0299070) in view of Trojan (US 2017/0120119) and Fox (US 2006/0264267).  Note the basis for the rejections set forth in the office action filed December 13, 2021 as the combination of Chandler in view of Fox still teaches the claim limitations.  
Claims 8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chandler (US 2019/0299070) in view of Trojan (US 2017/0120119) and Tate (6,163,889) or Buckman (4,315,624).  Note the basis for the rejections set forth in the office action filed December 13, 2021.  
Regarding the amendment to claim 8 and 11 stating that the ball marker is positioned on a first side of the grip and the magnet is positioned on an opposite side of the grip, both Tate and Buckman reveal that it is known in the art of magnetic ball markers to provide the magnet in various positions with respect to the magnetically attracted ball marker. Note Figures 3, 5-8, 10 and 12 of Tate showing that it is known to provide the magnet in various locations with respect to the substrate including on the same side (Figure 3, similar to the arrangement of Chandler) and on an opposite side of the substrate (Figures 5-8, 10 and 12). Note Figures 2, 4 and 6 of Buckman showing that it is known to provide the ball marker on the same side or opposite side of the substrate with respect to the magnet. It would have been obvious to one of ordinary skill in the art to provide the grip of Chandler with the magnet in various other locations such as the 
Regarding the further amendment to claim 11 defining the location indicating element, the combination of Chandler in view of Trojan teaches a location sensor (512) that is applied to the ball marker for determining a user’s location on a course.  It would have been obvious to one of ordinary skill in the art to provide the golf ball marker of Chandler with the location sensor of Trojan in order to locate the position of the golf ball marker on the golf course.  
Regarding the amendment to claim 16 defining the location indicating element as a RFID tag, note paragraph [0158] of Trojan describing a smart golf ball that has the ability to track its own position using a global positioning system receiver or similar mechanism which tracks position data.  Trojan also states that the golf ball may include a RFID chip that communicates its data.  Given this suggestion, it would have been obvious to one of ordinary skill in the art to use a RFID chip for the golf ball marker of the combination in order to provide a passive chip that is capable of communicating its location information or other data.  
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chandler (US 2019/0299070) in view of Peterson (US 2019/0282871) and Tate (US 2002/0034992).  Note the basis for the rejections set forth in the office action filed December 13, 2021 as the combination of Chandler in view of Tate still teaches the claim limitations.  
Response to Arguments
Applicant's arguments filed January 19, 2022 have been fully considered but they are not persuasive.  Regarding claims 1, 11 and 17, the applicant contends that Chandler lacks the teaching for the ball marker to include a location indicating element configured to allow a user to determine the location of the ball marker.  This argument is not persuasive as the rejection of .  
Regarding claim 11, the applicant also contends that Chandler lacks the teaching for the ball marker to be positioned on a first side of the grip and the magnet to be positioned on an opposite side.  This argument is also not persuasive as the rejection of claim 11 now includes the reference to Tate or Buckman.  Both Tate and Buckman reveal that it is known in the art of magnetic ball markers to provide the magnet in various positions with respect to the magnetically attracted ball marker. Note Figures 3, 5-8, 10 and 12 of Tate showing that it is known to provide the magnet in various locations with respect to the substrate including on the same side (Figure 3, similar to the arrangement of Chandler) and on an opposite side of the substrate (Figures 5-8, 10 and 12). Note Figures 2, 4 and 6 of Buckman showing that it is known to provide the ball marker on the same side or opposite side of the substrate with respect to the magnet. It would have been obvious to one of ordinary skill in the art to provide the grip of Chandler with the magnet in various other locations such as the opposite side of the grip from the ball marker in order to provide an alternative design that would be equally capable of releasably retaining the ball marker on the golf grip.
Regarding the arguments directed to claim 8, the applicant contends that the instant invention provides the magnet and ball marker on opposite sides of the golf club grip which is 
Regarding claims 9 and 16, it is noted that the applicant’s remarks directed to Lim have been considered but are deemed to be moot as Lim has been removed from the instant rejections.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711